DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
2. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.  Claims 1–19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1–11) and a manufacture (claims 12–19), See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1.  
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of receiving a transaction request and approving a transaction based on satisfaction of a transaction rule which includes generation of a cryptogram by: 
receiving a transaction request message, the transaction request message specifying transaction attributes for a proposed payment transaction,
comparing the transaction attributes with a permitted transaction rule, the permitted transaction rule, prior to receiving the transaction request message;
approving the proposed transaction upon determining that the transaction attributes satisfy the permitted transaction rule, the approving including generating a transaction cryptogram; and
transmitting the transaction cryptogram to the merchant for use in completing the proposed payment transaction.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles as well as commercial or legal interactions (e.g., receiving a transaction request and approving a transaction based on satisfaction of a transaction rule which includes generation of a cryptogram).
See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: “device,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, p. 3 of the specification). Independent claim 12 is nearly identical to claim 1 and the same analysis applies to this claim as well. Independent claim 12 includes the use of a generic component (a “processor”) which is used to apply the abstract idea.
Dependent claims 2–11 and 13–19 have all been considered and do not integrate the abstract idea into a practical application. For example, claim 2 contains the limitation for “selecting a payment account” in order to completing the transaction and also “transmitting information” to the merchant for use in completion of the transaction. Claim 15 contains nearly the same limitations as claim 2 and the same analysis applies 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea).
Claim Rejections - 35 USC § 102
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. Claims 1–5 and 12–17 are rejected under 35 U.S.C. §102 (a)(1) and (a)(2) as being anticipated by RICE et al. (U.S. Pub. No. 2018/0268406) hereinafter (“RICE”).
Regarding claim 1, RICE discloses receiving, in a mobile device, a transaction request message, the transaction request message specifying transaction attributes for a proposed payment transaction involving a user of the mobile device and a merchant. RICE states that “[i]n step 602, at least one or more executable scripts, payment credentials, and a cryptogram rule may be stored in a memory (e.g., the memory 210) of an integrated circuit payment card (e.g., the payment card 102). In step 604, a transaction request may be received from a point of sale device (e.g., the point of sale device 104) by a receiving device (e.g., the receiving See paragraph [0082]). The receiving device is the mobile device of the current invention. RICE also discloses comparing the transaction attributes with a permitted transaction rule, the permitted transaction rule having been stored in the mobile device prior to receiving the transaction request message. RICE states that “[t]he transaction processor may include rules and data suitable for use in making a determination of approval or denial of the payment transaction based on the data included therein. For instance, the issuing financial institution 802 and/or transaction processing server 812 may set limits on transaction type, transaction amount, etc. that may be stored in the transaction processor and used to determine approval or denial of a payment transaction based thereon. In such instances, the acquiring financial institution 810 may receive an authorization response for the payment transaction even if the transaction processing server 812 is unavailable, ensuring that transactions are processed and no downtime is experienced even in instances where communication is unavailable. In such cases, the transaction processor may store transaction details for the payment transactions, which may be transmitted to the transaction processing server 812 (e.g., and from there to the associated issuing financial institutions 802) once communication is reestablished.” (See paragraph [0105]). The transaction attributes such as the limits of transaction type or amount would necessarily be compared to established rules before a transaction is successfully carried out which is before the transaction request message is received by the mobile device (the “receiving device”). 
RICE discloses approving the proposed transaction upon determining that the transaction attributes satisfy the permitted transaction rule, the approving including generating a transaction cryptogram. RICE states that “[t]he transaction processor may include rules and data suitable for use in making a determination of approval or denial of the payment transaction based on the data included therein. For instance, the issuing financial institution 802 and/or transaction processing server 812 may set limits on transaction type, transaction amount, etc. that may be stored in the transaction processor and used to determine approval or denial of a payment transaction based thereon. In such instances, the acquiring financial institution 810 may receive an authorization response for the payment transaction even if the transaction processing server 812 is unavailable, ensuring that transactions are processed and no downtime is experienced even in instances where communication is unavailable. In such cases, the transaction processor may store transaction details for the payment transactions, which may be transmitted to the transaction processing server 812 (e.g., and from there to the associated issuing financial institutions 802) once communication is reestablished.” (See paragraph [0105]). Once the rule or rules are satisfied, the transaction is approved and carried out. RICE states that “In step 512, the issuing institution 106 may approve the payment transaction based on the transaction data stored in the authorization request using traditional methods and systems.” (See paragraph [0079]). RICE states that “In step 606, at least one payment cryptogram may be generated by a generation module (e.g., the generation module 216) of the integrated circuit payment card based on at least the cryptogram rule and at least one of the one or more transaction items.” (See paragraph [0083]). This cryptogram is RICE discloses transmitting the transaction cryptogram to the merchant for use in completing the proposed payment transaction. RICE states that “[i]n step 608, at least one of the one or more executable scripts, the payment credentials, and the generated at least one payment cryptogram may be electronically transmitted to the point of sale device by a transmitting device (e.g., the transmitting device 220) of the integrated circuit payment card.” (See paragraph [0083]). This transmission to the point-of-sale device is necessarily tied to the merchant which operates such a device for completing a transaction between the consumer and merchant store. 

Regarding claim 2, RICE discloses selecting a payment account for use in completing the proposed payment transaction and transmitting information associated with the payment account with the transaction cryptogram to the merchant for use in completing the proposed payment transaction. RICE states that “[i]n step 822, the consumer 804 may present the issued payment card to a merchant 806 for use in funding a payment transaction. The merchant 806 may be a business, another consumer, or any entity that may engage in a payment transaction with the consumer 804. The payment card may be presented by the consumer 804 via providing the physical card to the merchant 806, electronically transmitting (e.g., via near field communication, wireless transmission, or other suitable electronic transmission type and protocol) payment details for the payment card, or initiating transmission of payment details to the merchant 806 via a third party. The merchant 806 may receive the payment details (e.g., via the electronic transmission, via reading them See paragraph [0092]). The information associated with the consumer’s selected payment account would be given to the merchant via its point-of-sale device, including the transaction cryptogram which secures the payment information. 

Regarding claim 3, RICE discloses that the receiving, comparing, approving and transmitting steps all occur substantially without any interaction between a user and the mobile device. . RICE states that “[t]he transaction processor may include rules and data suitable for use in making a determination of approval or denial of the payment transaction based on the data included therein. For instance, the issuing financial institution 802 and/or transaction processing server 812 may set limits on transaction type, transaction amount, etc. that may be stored in the transaction processor and used to determine approval or denial of a payment transaction based thereon. In such instances, the acquiring financial institution 810 may receive an authorization response for the payment transaction even if the transaction processing server 812 is unavailable, ensuring that transactions are processed and no downtime is experienced even in instances where communication is unavailable. In such cases, the transaction processor may store transaction details for the payment transactions, which may be transmitted to the transaction processing server 812 (e.g., and from there to the associated issuing financial institutions 802) once communication is reestablished.” See paragraph [0105]). Once the rule or rules are satisfied, the transaction is approved and carried out. RICE states that “In step 512, the issuing institution 106 may approve the payment transaction based on the transaction data stored in the authorization request using traditional methods and systems.” (See paragraph [0079]). RICE states that “In step 606, at least one payment cryptogram may be generated by a generation module (e.g., the generation module 216) of the integrated circuit payment card based on at least the cryptogram rule and at least one of the one or more transaction items.” (See paragraph [0083]). This cryptogram is generated once approval of the transaction is given. The comparing of data to established transaction rules as well as approval and transmission of information are all done without any interaction between the user and the mobile device. The issuing institution accomplishes these steps without any user interaction. 

Regarding claim 4, RICE discloses that the permitted transaction rule defines at least a first attribute that must be met for a proposed payment transaction to be approved. RICE states that “[t]he transaction processor may include rules and data suitable for use in making a determination of approval or denial of the payment transaction based on the data included therein. For instance, the issuing financial institution 802 and/or transaction processing server 812 may set limits on transaction type, transaction amount, etc. that may be stored in the transaction processor and used to determine approval or denial of a payment transaction based thereon. In such instances, the acquiring financial institution 810 may receive an authorization response for the payment transaction even if the transaction processing See paragraph [0105]). Once the rule or rules are satisfied, the transaction is approved and carried out. The attribute here is the limit set for transaction type or transaction amount which is tied to a transaction rule that must be adhered to in order to carry out the transaction. 

Regarding claim 5, RICE discloses that the at least first attribute is an amount. RICE states that “[t]he transaction processor may include rules and data suitable for use in making a determination of approval or denial of the payment transaction based on the data included therein. For instance, the issuing financial institution 802 and/or transaction processing server 812 may set limits on transaction type, transaction amount, etc. that may be stored in the transaction processor and used to determine approval or denial of a payment transaction based thereon. In such instances, the acquiring financial institution 810 may receive an authorization response for the payment transaction even if the transaction processing server 812 is unavailable, ensuring that transactions are processed and no downtime is experienced even in instances where communication is unavailable. In such cases, the transaction processor may store transaction details for the payment transactions, which may be transmitted to the transaction processing server 812 (e.g., and from there to the See paragraph [0105]). Once the rule or rules are satisfied, the transaction is approved and carried out. The attribute here is the limit set for transaction type or transaction amount which is tied to a transaction rule that must be adhered to in order to carry out the transaction. The transaction amount is the first attribute which is the amount that must be met to go through with a transaction. 

Regarding claim 12, RICE discloses receiving a transaction request message, the transaction request message specifying transaction attributes for a proposed payment transaction involving a user and a merchant. 
RICE states that “[i]n step 602, at least one or more executable scripts, payment credentials, and a cryptogram rule may be stored in a memory (e.g., the memory 210) of an integrated circuit payment card (e.g., the payment card 102). In step 604, a transaction request may be received from a point of sale device (e.g., the point of sale device 104) by a receiving device (e.g., the receiving device 202) of the integrated circuit payment card, wherein the transaction request includes at least one or more transaction items and a script request.” (See paragraph [0082]). The receiving device is the mobile device of the current invention. RICE also discloses comparing the transaction attributes with a permitted transaction rule, the permitted transaction rule having been established prior to receiving the transaction request message. RICE states that “[t]he transaction processor may include rules and data suitable for use in making a determination of approval or denial of the payment transaction based on the data included therein. For instance, the issuing financial institution 802 and/or See paragraph [0105]). The transaction attributes such as the limits of transaction type or amount would necessarily be compared to established rules before a transaction is successfully carried out which is before the transaction request message is received by the mobile device (the “receiving device”). 
RICE discloses approving the proposed transaction upon determining that the transaction attributes satisfy the permitted transaction rule, the approving including generating a transaction cryptogram. RICE states that “[t]he transaction processor may include rules and data suitable for use in making a determination of approval or denial of the payment transaction based on the data included therein. For instance, the issuing financial institution 802 and/or transaction processing server 812 may set limits on transaction type, transaction amount, etc. that may be stored in the transaction processor and used to determine approval or denial of a payment transaction based thereon. In such instances, the acquiring financial institution 810 may See paragraph [0105]). Once the rule or rules are satisfied, the transaction is approved and carried out. RICE states that “In step 512, the issuing institution 106 may approve the payment transaction based on the transaction data stored in the authorization request using traditional methods and systems.” (See paragraph [0079]). RICE states that “In step 606, at least one payment cryptogram may be generated by a generation module (e.g., the generation module 216) of the integrated circuit payment card based on at least the cryptogram rule and at least one of the one or more transaction items.” (See paragraph [0083]). This cryptogram is generated once approval of the transaction is given. RICE discloses transmitting the transaction cryptogram to the merchant for use in completing the proposed payment transaction. RICE states that “[i]n step 608, at least one of the one or more executable scripts, the payment credentials, and the generated at least one payment cryptogram may be electronically transmitted to the point of sale device by a transmitting device (e.g., the transmitting device 220) of the integrated circuit payment card.” (See paragraph [0083]). This transmission to the point-of-sale device is necessarily tied to the merchant which operates such a device for completing a transaction between the consumer and merchant store. 
RICE discloses that the transaction request message is received by a mobile device associated with the user. RICE states that “[i]n step 602, at least one or more executable scripts, payment credentials, and a cryptogram rule may be stored in a memory (e.g., the memory 210) of an integrated circuit payment card (e.g., the payment card 102). In step 604, a transaction request may be received from a point of sale device (e.g., the point of sale device 104) by a receiving device (e.g., the receiving device 202) of the integrated circuit payment card, wherein the transaction request includes at least one or more transaction items and a script request.” (See paragraph [0082]). The receiving device is the mobile device of the current invention. 

Regarding claim 14, RICE discloses that the transaction request message is received by a payment server in communication with a mobile device associated with the user. RICE states that “[t]he issuing financial institution 802 may modify the authorization request to include a response code indicating approval (e.g., or denial if the transaction is to be denied) of the payment transaction. The issuing financial institution 802 may also modify a message type indicator for the transaction message to indicate that the transaction message is changed to be an authorization response. In step 842, the issuing financial institution 802 may transmit (e.g., via a transaction processor) the authorization response to the transaction processing server 812.” (See paragraph [0101]). This transaction processing server is the payment server which would receive the transaction message before transaction approval occurs.

RICE discloses selecting a payment account for use in completing the proposed payment transaction and transmitting information associated with the payment account with the transaction cryptogram to the merchant for use in completing the proposed payment transaction. RICE states that “[i]n step 822, the consumer 804 may present the issued payment card to a merchant 806 for use in funding a payment transaction. The merchant 806 may be a business, another consumer, or any entity that may engage in a payment transaction with the consumer 804. The payment card may be presented by the consumer 804 via providing the physical card to the merchant 806, electronically transmitting (e.g., via near field communication, wireless transmission, or other suitable electronic transmission type and protocol) payment details for the payment card, or initiating transmission of payment details to the merchant 806 via a third party. The merchant 806 may receive the payment details (e.g., via the electronic transmission, via reading them from a physical payment card, etc.), which may include at least a transaction account number associated with the payment card and/or associated transaction account. In some instances, the payment details may include one or more application cryptograms, which may be used in the processing of the payment transaction.” (See paragraph [0092]). The information associated with the consumer’s selected payment account would be given to the merchant via its point-of-sale device, including the transaction cryptogram which secures the payment information. 

Regarding claim 16, RICE discloses that the receiving, comparing, approving and transmitting steps all occur substantially without any interaction between a user and the mobile device. . RICE states that “[t]he transaction processor may include rules and data suitable for use in making a determination of approval or denial of the payment transaction based on the data included therein. For instance, the issuing financial institution 802 and/or transaction processing server 812 may set limits on transaction type, transaction amount, etc. that may be stored in the transaction processor and used to determine approval or denial of a payment transaction based thereon. In such instances, the acquiring financial institution 810 may receive an authorization response for the payment transaction even if the transaction processing server 812 is unavailable, ensuring that transactions are processed and no downtime is experienced even in instances where communication is unavailable. In such cases, the transaction processor may store transaction details for the payment transactions, which may be transmitted to the transaction processing server 812 (e.g., and from there to the associated issuing financial institutions 802) once communication is reestablished.” (See paragraph [0105]). Once the rule or rules are satisfied, the transaction is approved and carried out. RICE states that “In step 512, the issuing institution 106 may approve the payment transaction based on the transaction data stored in the authorization request using traditional methods and systems.” (See paragraph [0079]). RICE states that “In step 606, at least one payment cryptogram may be generated by a generation module (e.g., the generation module 216) of the integrated circuit payment card based on at least the cryptogram rule and at least one of the one or more transaction items.” (See paragraph [0083]). This cryptogram is generated once approval of the transaction is given. The comparing of data to established transaction rules as well as approval and transmission of information are all done without any interaction between the user and 

Regarding claim 17, RICE discloses that the permitted transaction rule defines at least a first attribute that must be met for a proposed payment transaction to be approved. RICE states that “[t]he transaction processor may include rules and data suitable for use in making a determination of approval or denial of the payment transaction based on the data included therein. For instance, the issuing financial institution 802 and/or transaction processing server 812 may set limits on transaction type, transaction amount, etc. that may be stored in the transaction processor and used to determine approval or denial of a payment transaction based thereon. In such instances, the acquiring financial institution 810 may receive an authorization response for the payment transaction even if the transaction processing server 812 is unavailable, ensuring that transactions are processed and no downtime is experienced even in instances where communication is unavailable. In such cases, the transaction processor may store transaction details for the payment transactions, which may be transmitted to the transaction processing server 812 (e.g., and from there to the associated issuing financial institutions 802) once communication is reestablished.” (See paragraph [0105]). Once the rule or rules are satisfied, the transaction is approved and carried out. The attribute here is the limit set for transaction type or transaction amount which is tied to a transaction rule that must be adhered to in order to carry out the transaction. 

Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

8. Claims 6–10 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over RICE in view of Purves et al. (U.S. Pub. No. 2015/0073907) (hereinafter “Purves”).
Regarding claim 6, RICE may not describe that the at least first attribute is stored on the mobile device and is accessible to a wallet application operating on the mobile device. However, Purves teaches that the at least first attribute is stored on the mobile device and is accessible to a wallet application operating on the mobile device. Purves states that “[t]he electronic device 2420 may also obtain 2421 stored attributes (such as a previously-submitted clothing size, color preference, and/or the like) from the WIVD database, including whenever the user chooses not to provide attribute information. The electronic device may send a request 2422 to the WIVD database 2423, and may receive all the stored attributes 2424 in the database.” (See paragraph [0290]). Purves also states that “[t]he user device 102 may have executing thereon a See paragraph [0124]). The mobile wallet application stored on the mobile device of the user would contain these first attributes for access in determining whether or not to approve the transaction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified RICE to incorporate the teachings of Purves so that the at least first attribute is stored on the mobile device and is accessible to a wallet application operating on the mobile device. This would allow for the greater flexibility for the user to establish what attributes to include in determining when a transaction can be approved.

Regarding claim 7, RICE may not describe that the at least first attribute is specified by a user of the mobile device. However, Purves teaches the at least first attribute is specified by a user of the mobile device. Purves states that “[t]he electronic device 2420 may also obtain 2421 stored attributes (such as a previously-submitted clothing size, color preference, and/or the like) from the WIVD database, See paragraph [0290]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified RICE to incorporate the teachings of Purves so that the at least first attribute is specified by a user of the mobile device. This would allow for the greater flexibility for the user to establish what attributes to include in determining when a transaction can be approved.

	Regarding claim 8, RICE may not describe that the at least first attribute is provided from a connected user device. However, Purves teaches that the at least first attribute is provided from a connected user device. Purves states that “[i]n one embodiment, a WIVD device may take a form of various wearable devices that can be worn or attached to a human body in a similar manner as a general purpose gadget for daily life use; the WIVD device may be worn by a user in close contact or within proximity of the human body so that the WIVD device may capture and/or sense user biological characteristics data, such as, but not limited to heart rates, pulse rates, body movements, blood pressure, vision focus, brain wave, and/or the like. Examples of a WIVD device may include, but not limited to a pair of glasses, headbands, headphones, neck straps, neck collars, wrist watches, wrist bands, keychain fobs, tokens, footwear, and/or the like. For example, in one implementation, the WIVD device may take a form similar to a pair of eyeglasses, which may provide an enhanced view with virtual information labels atop the captured reality scene to a consumer who wears the WIVD See paragraph [0052]). The first attribute is provided from this WIVD device which then determines what conditions the user requires in order to carry out a transaction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified RICE to incorporate the teachings of Purves so that the at least first attribute is provided from a connected user device. This would allow for more devices such as a connected user device to carry out transactions without having the consumer manually input data to conduct a transaction. 

Regarding claim 9, RICE may not describe that the connected user device is an internet connected device. However, Purves teaches that the connected user device is an internet connected device. Purves states that “[i]n one embodiment, a WIVD device may take a form of various wearable devices that can be worn or attached to a human body in a similar manner as a general purpose gadget for daily life use; the WIVD device may be worn by a user in close contact or within proximity of the human body so that the WIVD device may capture and/or sense user biological characteristics data, such as, but not limited to heart rates, pulse rates, body movements, blood pressure, vision focus, brain wave, and/or the like. Examples of a WIVD device may include, but not limited to a pair of glasses, headbands, headphones, neck straps, neck collars, wrist watches, wrist bands, keychain fobs, tokens, footwear, and/or the like. For See paragraph [0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified RICE to incorporate the teachings of Purves so that the connected user device is an internet connected device. This would allow the user to have the flexibility to use other devices in order to conduct transactions easily without the use of a mobile device.  

Regarding claim 10, RICE discloses that the merchant does not store a payment account of the user. RICE states that “[i]n step 822, the consumer 804 may present the issued payment card to a merchant 806 for use in funding a payment transaction. The merchant 806 may be a business, another consumer, or any entity that may engage in a payment transaction with the consumer 804. The payment card may be presented by the consumer 804 via providing the physical card to the merchant 806, electronically transmitting (e.g., via near field communication, wireless transmission, or other suitable electronic transmission type and protocol) payment details for the payment card, or initiating transmission of payment details to the merchant 806 via a third party. The merchant 806 may receive the payment details (e.g., via the electronic See paragraph [0092]). Thus, the payment is presented to the merchant, but the payment account is never stored by the merchant. RICE may not describe that the proposed payment transaction is a recurring transaction. However, Purves teaches that the proposed payment transaction is a recurring transaction. Purves states that “[w]ith reference to FIG. 11, a user may tap on the screen to point to a metro card 1111, and the WIVD may determine the type of the selected card and provide a plurality of option labels, such as view balance 1112 a, pay suggested amounts to the metro card 1112 b-d, renew a monthly pass 1112 e, and/or the like.” (See paragraph [0218]). The renewal of a monthly pass is a recurring payment transaction that can be performed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified RICE to incorporate the teachings of Purves so that the proposed payment transaction is a recurring transaction. This would allow the user to not have to take action periodically in order to conduct a transaction that he or she may want to conduct for a set period of time.

Regarding claim 18, RICE discloses that the merchant does not store a payment account of the user. RICE states that “[i]n step 822, the consumer 804 may present the issued payment card to a merchant 806 for use in funding a payment See paragraph [0092]). Thus, the payment is presented to the merchant, but the payment account is never stored by the merchant. RICE may not describe that the proposed payment transaction is a recurring transaction. However, Purves teaches that the proposed payment transaction is a recurring transaction. Purves states that “[w]ith reference to FIG. 11, a user may tap on the screen to point to a metro card 1111, and the WIVD may determine the type of the selected card and provide a plurality of option labels, such as view balance 1112 a, pay suggested amounts to the metro card 1112 b-d, renew a monthly pass 1112 e, and/or the like.” (See paragraph [0218]). The renewal of a monthly pass is a recurring payment transaction that can be performed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified RICE to incorporate the teachings .

9. Claims 11 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over RICE in view of Purves and further in view of LIU et al. (U.S. Pub. No. 2020/0111096) (hereinafter “LIU”).
Regarding claim 11, RICE in view of Purves may not describe that the permitted transaction rule is established by a machine learning module on behalf of a user. However, LIU teaches that permitted transaction rule is established by a machine learning module on behalf of a user. LIU states that “AI engine 122 may also utilize machine learning and natural language processing to process and cluster the aggregated data, and may utilize a recommendation algorithm to generate recommendations of smart transaction conditions based on user and/or other connected user's previously defined conditions. Specifically, AI engine 122 may utilize a constant feedback loop to learn about system conditions that may trigger a transaction to build associations and correlations of the system conditions and aggregated data to automatically suggest a smart condition that may trigger an associated transaction.” (See paragraph [0091]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified RICE in view of Purves to incorporate the teachings of LIU so that the permitted transaction rule is established by a machine learning module on behalf of a user. This would allow for greater efficiency 

Regarding claim 19, RICE in view of Purves may not describe that the permitted transaction rule is established by a machine learning module on behalf of a user. However, LIU teaches that permitted transaction rule is established by a machine learning module on behalf of a user. LIU states that “AI engine 122 may also utilize machine learning and natural language processing to process and cluster the aggregated data, and may utilize a recommendation algorithm to generate recommendations of smart transaction conditions based on user and/or other connected user's previously defined conditions. Specifically, AI engine 122 may utilize a constant feedback loop to learn about system conditions that may trigger a transaction to build associations and correlations of the system conditions and aggregated data to automatically suggest a smart condition that may trigger an associated transaction.” (See paragraph [0091]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified RICE in view of Purves to incorporate the teachings of LIU so that the permitted transaction rule is established by a machine learning module on behalf of a user. This would allow for greater efficiency by allowing for a system to configure rules on behalf of the user once it understands the user’s preferences. 


Prior Art Not Relied Upon
5. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
1. DIll et al. (U.S. Pub. No. 9,996,835) teaches methods and systems for interoperable network token processing in conducting a transaction. 
2. Grassadonia et al. (U.S. Pub. No. 9,741,036) teaches systems and methods for real-time provisioning of new card numbers to users of a consumer computing system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313)446-4902.  The examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The Examiner’s fax number is (571) 273-6087. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Amit Patel/
Examiner
Art Unit 3696 

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696